Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/30/2022. 
Claims 1-3 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 3/30/2022, has been entered. Claims 1-3 have been amended. 

Priority
	The examiner acknowledges that the instant application claims priority from Application 16/986,358, filed 08/06/2020. Therefore, the claims receive the effective filing date of 08/06/2020.


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al (US 10177930 B1), hereinafter Bodkin, in view of Kim et al (US 20150285527 A1), hereinafter Kim.
Regarding claim 1, Bodkin teaches a method comprising: 
maintaining, on a cloud-based control platform, a database comprising a plurality of data objects for a plurality of remotely-controlled assets (Bodkin: “FIG. 1 shows an example system 100 that supports a smart thermostat control system. The example system 100 includes user devices 102, a network 104, a smart thermostat 106, databases 108 and actuators 110.” Col. 3, lines 63-66 – “The databases 108 can include a weather database, a utility database and a fuel database.” Col. 4, lines 38-40 – “obtain information from a plurality of databases include the weather database …and the user schedule database” Col. 5, lines 19-21 – “adjust one or more energy controlling devices …can include one or more of an HVAC system, a fan, lights” Col. 11, lines 31-33 – “the temperature effecting devices are referred to as connected devices, because the energy connected devices can be connected to a network, such as the Internet, and controlled remotely.” Col. 3, lines 15-18 – See also Col. 6, lines 1-10. It is understood that a system for managing IoT devices remotely over the Internet constitutes a cloud-based platform. ), the data objects for each remotely-controlled asset comprising: 
a plurality of static hyperparameters associated with the asset (Bodkin: “receive information regarding a user's personal schedule, the information regarding the user's personal schedule being obtained from a schedule database ” Col. 1, lines 50-52 – “the smart thermostat 106 learns thermal load curves (how long it takes to heat/cool a home based on a connected device that is used)” Col. 13, lines 9-11 – “a determination is made as to a percentage of heating oil in a fuel tank for the home that is available for heating the home. The percentage can be calculated by determining an amount of heating oil that has been used since the fuel tank was filled and dividing by a capacity of the fuel tank.” Col. 13, lines 26-31); 
a plurality of dynamic hyperparameters associated with the asset (Bodkin: “The smart thermostat can obtain current and future weather conditions from an external weather database.” Col. 3, lines 30-32 – “the fuel database of FIG. 16 shows that for fuel delivered the week of August 2, the estimated cost is $300, for fuel delivered the week of August 9, the estimated cost is $350 ” Col. 13, lines 54-57– “The current price 604 displays a current price of a kilowatt hours of energy.” Col. 7, lines 30-31); and 
a template that specifies values of a variable associated with the asset for a plurality of future time points (Bodkin: “Controlling the connected device can comprise identifying peak energy times from the utility database, obtaining a percentage of usage from the usage database and activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 27-32 – “smart thermostat 106 is programmed to set a home temperature 404 of 65 and an away temperature 406 of 72 for the month 402 of July. The home temperature 404 corresponds to times that the user is expected to be at home, based on the user's schedule and the away temperature 406 corresponds to times that the user is expected to be away from the home, based on the user's schedule.” Col. 6, lines 24-31 – This is understood to constitute a template/timeline of temperature values for the variable of ‘home temperature’); 
by operation of the cloud-based control platform, determining an updated template for one of the data objects (Bodkin: “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48) by: 
calculating target values for the variable for the plurality of future time points based on a target criterion (Bodkin: “obtain current indoor and outdoor temperatures, obtain a user's personal schedule and current location for the user, can obtain utility costs for a current time frame, determine an optimal connected device to use and schedule the optimal connected device to run at an optimal time so that the home will be at a desired temperature when the user enters the home.” Col. 5, lines 12-18 – It is understood that the ‘desired temperature’ is the target value for the criterion of the user’s arrival; and that the operation of the device is determined on/off for future time points to achieve this.); 
communicating with one or more remote computer systems to determine current values of the dynamic hyperparameters (Bodkin: “The example schedule module 204 can obtain current … outdoor temperatures, …The schedule module 204 can obtain information from a plurality of databases including the weather database” Col. 5, lines 12-20); 
determining a ratio based on the current values of the dynamic hyperparameters (Bodkin: “obtain current indoor and outdoor temperatures” Col. 5, lines 12-13 –  “row 1114 shows that when the current temperature inside the home is 20 degrees Fahrenheit greater than the preference temperature, an air conditioner should be turned on.” Col. 9, lines 20-23 – It is recognized that this difference between current values/desired values and/or indoor/outdoor temperatures constitutes a ratio or factor of difference.); 
calculating scaled values for the plurality of future time points by applying the ratio to the target values (Bodkin: “if the home is currently at 65 degrees Fahrenheit and needs to get to 75 degrees and the current outside temperature is 20 degrees and the home has to reach 75 degrees within 3 hours, the smart thermostat 106 can take one hour to heat the home by 10 degrees in those weather conditions.” Col. 13, lines 14-19); 
determining an adjustment based on the static hyperparameters; calculating first modified values for the plurality of future time points by applying the adjustment to the scaled values (Bodkin: “if the home is currently at 65 degrees Fahrenheit and needs to get to 75 degrees and the current outside temperature is 20 degrees and the home has to reach 75 degrees within 3 hours, the smart thermostat 106 can take one hour to heat the home by 10 degrees in those weather conditions. The smart thermostat 106 knows the peak times and will heat the home over the cheapest hour and maintain that temperature during peak hours in order to save the user money based on utility usage.” Col. 13, lines 14-22 – “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48 – It is recognized that the calculated values refer to the needed times/levels for heating the home.); 
calculating second modified values for the plurality of future time points by applying an override value to the first modified values (Bodkin: “The option to avoid peak times directs the smart thermostat 116 to avoid activating heating or cooling during peak energy hours when the cost of energy is high.” Col. 8, lines 33-35 – “the connected devices module 206 can be programmed to only modulate certain lights in the home when the user is not at home (to minimize nuisance to the user if, for example, the user is current in a room using a particular light).” Col. 5, lines 39-43 -– It is recognized that each of these options overrides certain elements of the calculated heating/cooling intensities/times above.); and 
assigning the second modified values to the template (Bodkin: “The smart thermostat 106 knows the peak times and will heat the home over the cheapest hour and maintain that temperature during peak hours in order to save the user money based on utility usage.” Col. 13, lines 19-22 – “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48); and 
by operation of the cloud-based control platform, iteratively updating a remotely- controlled system according to the updated template at each of the plurality of future time points (Bodkin: “the smart thermostat can request information from the remote sources as determined by a user's personal schedule accessible to the smart thermostat. Requesting information at an appropriate time, rather than randomly, can improve computer processing efficiency at the smart thermostat.” Col. 3, lines 57-62), wherein updating the remotely-controlled system comprises: 
identifying a next value of the variable, wherein the next value of the variable is the value specified by the updated template for a time point associated with a current time (Bodkin: “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48 - “if the home is currently at 65 degrees Fahrenheit and needs to get to 75 degrees and the current outside temperature is 20 degrees and the home has to reach 75 degrees within 3 hours, the smart thermostat 106 can take one hour to heat the home by 10 degrees in those weather conditions.” Col. 13, lines 14-19); and 
communicating the next value to the remotely-controlled system with instructions to assign the next value of the variable to a setting associated with the remotely-controlled asset (Bodkin: “activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 30-32– See also Col. 12, line 62-Col. 13 line 4.),
but does not specifically teach calculating scaled values for the plurality of future time points by multiplying the ratio with the target values. 
However, Kim teaches IoT energy control systems (Kim: Abstract), including calculating scaled values for the plurality of future time points by multiplying the ratio with the target values (Kim: “the setback control system 200 may calculate an operation time of the heating/cooling appliance for setback control based on the current temperature, the schedule information, the selected time interval and the interval-specific target temperature. The setback control system 200 may calculate the operation time by reflecting the heat transfer delay time. In operation 311, the setback control system 200 may set a reservation for setback control depending on the calculated value.” [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Bodkin would continue to teach calculating scaled values for the plurality of future time points by applying the ratio to the target values, except that now it would also teach multiply the ration with the target values to calculated scaled values for the future time points, according to the teachings of Kim. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide dynamic control (Kim: [0008]).

Regarding Claim 2, Bodkin/Kim teach the method of claim 1, wherein the cloud-based control platform communicates with the one or more remote computer systems and the remotely-controlled system over the Internet (Bodkin: “the temperature effecting devices are referred to as connected devices, because the energy connected devices can be connected to a network, such as the Internet, and controlled remotely.” Col. 3, lines 15-18).

Regarding Claim 3, Bodkin/Kim teach the method of claim 1, comprising, prior to determining the updated template, selecting the template based on the variable associated with the asset (Bodkin: Bodkin: “Controlling the connected device can comprise identifying peak energy times from the utility database, obtaining a percentage of usage from the usage database and activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 27-32 – “smart thermostat 106 is programmed to set a home temperature 404 of 65 and an away temperature 406 of 72 for the month 402 of July. The home temperature 404 corresponds to times that the user is expected to be at home, based on the user's schedule and the away temperature 406 corresponds to times that the user is expected to be away from the home, based on the user's schedule.” Col. 6, lines 24-31 – It is understood that the temperature template/protocol is selected based on the variable being temperature, such that a smart home system is adjusting temperature. It is further recognized that ‘home’ or ‘away’ may be different templates that are recognized and acted upon.).

Response to Arguments
	Applicant’s arguments filed 03/30/2022 have been fully considered but are not persuasive.

Prior Art Rejections – 35 USC §103
Applicant argues that Bodkin does not suggest a remote cloud-based control platform generating a template of temperature values and iteratively updating the smart thermostat according to said template. Applicant states that the fact that the smart thermostat can be controlled remotely “does not mean that a cloud-based control platform generates a template that specifies values for a plurality of future time points and iteratively updates the smart thermostat according to the updated template at each of the plurality of future time points,” making reference to the database of Bodkin, arguing that it does not generate a template/timeline of temperature values or iteratively update the thermostat by communication instruction to assign values to a temperate setting. Applicant specifically argues that the smart thermostat determines temperature updates locally rather than remotely, and therefore does not suggest a database maintained on a cloud-based platform comprising a template that specifies values of a variable associated with the asset for the plurality of future time points.
Examiner respectfully disagrees. Bodkin recites a database structure maintained remotely which communicates over a network with the smart thermostat, such as in Col. 10, lines 11-30 & Col. 4, lines 17-21. These remote databases facilitate the determination of future temperate levels to reach the target temperate level, and to assign values to facilitate the updating of the thermostat accordingly.

Applicant further argues that a timeline of temperature values is not maintained by the cloud-based platform of Bodkin, arguing that the adjusted temperature of the home is also not determined by said platform; and that the target values for the plurality of future time points are not calculated based on a target criterion by operation of a cloud based control platform.
Examiner respectfully disagrees. As discussed above, the system calculates future temperature values and conditions to meet a target temperature; these operations are performed in conjunction with the system to adjust the system based on determined temperature levels.

Applicant argues that the claimed ratio is distinct form the temperature difference of Bodkin, with further reference to the newly amended language.
Examiner partially disagrees; while the temperate difference of Bodkin is recognized to constitute a ratio or factor by which adjustments are made to determine future temperature adjustments to reach a target criterion, but, with reference to the rejection above, reference Kim is being relied upon to teach language regarding the multiplication of this value with the target value to determine the future time point values.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684